::3018474300                  3/13/2020 11:13:14 AM              PAGE      3/004         Fax Server
                  Case 1:19-cv-05244-AKH Document 56 Filed 03/13/20 Page 1 of 2
                                                                               USDCSDNY



                                                                                   ~-
                                                                               DOCUMENT
                                                UNITED STATES                 ELECTRONICALLY Fl LED
                          SECURITIES AND EXCHANGE COMM                         -        -----,----...-----
                                                    F Straet. N.E.
                                                     n, DC 20549-5971         DATE FILED:     7;/ /7, /2,,02-0
                                                                                                          I




      DIVISION OF                                                          David Mendel
      ENFORCEMEN                                                           Aaalatant Chief Litigation Counsel
                                                                           Telephone: (202) 661-4418
                            CH -\Mb tRS OF                                 Facalmlle: (301) 623-1192
                        ALVIN K. HELLERSTEIN                               Email: MtmdelD@11ec.gov
                                U.S.D.J.




      Via Facsimile (212) 805-0152

      Honorable Alvin K. Hellerstein
      United States District Judge
      Daniel Patrick Moynihan United States Courthouse
      500 Pearl Street
      New York, NY 10007-1312

               Re :   SEC v. Kiklnteractive Inc., Case No. 1: 19-cv-5244 (AK.H) (S .D.N.Y.)

      Dear Judge Hellerstein:

              We represent the United States Securities and Exchange Commission (" SEC") in the
      above-captioned matter. The SEC respectfully seeks a continuance of the obligation to comply
      with your Individual Rule of Practice 2.F, requiring the delivery of courtesy copies of filings to
      Chambers, in light ofrecent difficulties with the Coronavirus . We are not at this time requesting
      any modification to the briefing schedule ordered by this Court. Counsel for the defendant, Kik
      Interactive Inc. ("Kik"), has indicated that Kik does not object to the requested relief.

              Because of the Coronavirus, the Washington, D.C. office of the SEC's Division of
      Enforcement has implemented, on an emergency basis, a temporary policy of either requiring or
      strongly encouraging telework for its personnel, depending on their individual circumstances and
      each employee's physical proximity to the workstations oftwo suspected COVID-19 cases. We
      expect this policy to continue at least for the next few weeks. Because of this situation, at
      present, it is likely impossible for the SEC to comply with Individual Rule of Practice 2F,
      requiring prompt delivery of a courtesy copy of all pleadings, motions, and supporting papers, in
      the above-captioned matter. The telework policy means that the SEC does not have personnel on
      site who can perform the necessary printing and binding of hard copies of court filings, or who
      can transfer to media (such as CDs) electronic copies of those filings . The SEC also plans to
      submit to Chambers CDs containing video recordings of several of Kik' s public statements
      regarding the offering, and our ability to do so is also impacted by these same issues. We have
      also been told to expect that the SEC' s New York Regional Office may soon be implementing a
      similar telework policy, and so that office will be unable to assist us in delivering courtesy copies
      and/or CDs to the courthouse.
               We believe this situation will affect our delivery of courtesy copies of the upcoming
      filings in this matter that include the following: Motions for summary judgment (due March 20,
3018474300                3/13/2020 11:13:14 AM PAGE       4/004   Fax Server
               Case 1:19-cv-05244-AKH Document 56 Filed 03/13/20 Page 2 of 2


     March 13, 2020
     Page 2 of 2

     2020); Oppositions to motions for summary judgment (due April 24, 2020); and Replies in
     support of summary judgment (due May 8, 2020). See Scheduling Order, ECF 48 . We expect
     that we may not be able to comply with Rule 2F for each of these filings. Again, the SEC does
     plan to timely file these materials by ECF by these deadlines through remote telework, barring
     additional hardships caused by the Coronavirus. Consequently, each of the SEC' s filings will be
     available, via the Court' s ECF system, to Chambers and counsel for Kik. The SEC expects to
     file by ECF written transcripts of the video recordings the SEC plans to submit in connection
     with its motion, so those transcripts will also be available to Chambers and counsel.

            In light of these circumstances, we ask the Court for permission to postpone compliance
     with Rule 2F, including the delivery of CDs containing the video files, until the earlier of ( 1)
     discontinuation of the SEC' s emergency telework policy and resumption of its normal printing
     and information-technology capabilities, or (2) five days after the Reply deadline, i. e., May 13,
     2020.

             Alternatively, if it would assist the Court, the SEC could deliver courtesy copies of its
     filings and the relevant video recordings through the SEC' s secure file transfer protocol,
     K.iteworks. These deliveries could be made within a business day of a filing. For this procedure,
     we would need the name and email address of a person in Chambers who could receive the
     transfer.

            We apologize for any inconvenience caused by these circumstances, and we thank you
     for your consideration of this request.


                                                   Sincerely yours,

                                                   Isl DavidM endel

                                                   David Mendel
                                                   Assistant Chief Litigation Counsel
                                                   Division of Enforcement

     Cc:     Counsel for Kik Interactive Inc. (by email)
